DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on March 30, 3031.  Claims 21 and 31 have been amended, no claims have been canceled or added.   Thus, claims 21 – 40 are pending and examined below.

Response to Arguments
Applicant's arguments filed March 30, 3031 have been fully considered but they are not persuasive. 
Applicant amended independent claims 21 and 31 to recite “wherein the 
number of electrical energy storage devices available at the one or more energy-storage-device machines are ready to be swapped by a user of the vehicle”.
Applicant then argues that the “’battery packs’ are not the claimed ’electrical 
energy storage devices’ because Hershkovitz’s ‘battery packs’ are not ‘ready to be swapped by a user of the vehicle’”.   This erroneous argument is rejected.
	In ¶99, the Hershkovitz et al. publication clearly states that “the one or more battery packs 104 may be serviced (e.g., exchanged and/or charged, etc.) at a battery service station 134 (e.g., battery service stations 134-1 to 134-N) within a battery service network 132.” (Emphasis added.)  Therefore, the examiner maintains that the rejection of claim 21 is proper under 35 USC 102(a)(1) or 102(a)(2), and the rejection of claim 31 is proper under  35 USC 103, as discussed herein below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 21 is rejected under pre-AIA  35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by the Hershkovitz et al. publication.
As to claim 21, 
the Hershkovitz et al. publication discloses a method for providing information regarding electrical energy storage devices (104) for a vehicle (102)(see Fig. 1 and ¶99, where the one or more electric motors 103 receive energy from one or more battery packs 104 that is electrically and mechanically attached to the electric vehicle 102. The one or more battery packs 104 of the electric vehicle 102 may be charged at a home of a user 110. Alternatively, the one or more battery packs 104 may be serviced (e.g., exchanged and/or charged, etc.) at a battery service station 134 (e.g., battery service stations 134-1 to 134-N) within a battery service network 132”)(Emphasis added), the method comprising:
receiving, by a processor (206) of the vehicle (102), information regarding locations of one or more energy-storage-device machines (134-1 to 134-N) based on a location of the vehicle (102)(see ¶100, where the Hershkovitz et al. publication discloses “the electric vehicle 102 communicates with the battery service station 134 via the communication module 106”; see also Fig. 2 and ¶104 - ¶105, where “the electric vehicle 102 includes the electric vehicle control system 107. The electric vehicle control system 107 may provide services including: energy-aware navigation, energy management, value-added services, account management, battery service management, and any combination of the aforementioned services”; see also ¶108, where “a location of the battery service station [(134-1 to 134-N) is provided]”; see also ¶112, where “electric vehicle 102 includes a battery management system (BMS) 206” and ¶114, where the BMS includes one or more processors “configured to receive state data from the state-monitoring circuitry and to perform specified operations on the state data to determine the status of the one or more battery packs 104”)(Emphasis added);
receiving, by the processor of the vehicle (102), information regarding a number of electrical energy storage devices (104) available at the one or more energy- storage-device machines (134-1 to 134-N)(see ¶108, where information regarding at least the number of suitable charged battery packs available at the respective battery service station, the number of spent battery packs at the respective battery service station, the types of battery packs available at the respective battery service station, an estimated time until a respective spent battery is recharged, an estimated time until a respective exchange bay will become free, a location of the battery service station, battery exchange times, and any combination thereof), wherein the number of electrical energy storage devices (104) available at the one or more energy-storage-device machines (134-1 to 134-N) are ready to be swapped by a user of the vehicle (102)(see also ¶99, where “the one or more battery packs 104 may be serviced (e.g., exchanged and/or charged, etc.) at a battery service station 134 (e.g., battery service stations 134-1 to 134-N) within a battery service network 132”);
receiving, by the processor of the vehicle, a request to reserve at least one of the number of electrical energy storage devices (see ¶177, where the Hershkovitz et al. publication discloses an energy-aware navigation module 332 that “reserves a battery and a battery exchange platform for an electric vehicle”); and
transmitting, by the processor of the vehicle, the request to a corresponding one of the one or more energy-storage-device machines, wherein the request is to be locally stored in the corresponding one of the one or more energy- storage-device machines (see ¶177, where the Hershkovitz et al. publication discloses “the control center then transmits the reservation to the selected battery service station [(134-1 to 134-N)”]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 31 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over the Hershkovitz et al. publication in view of the Anglin et al. publication.
As to claims 30, 31 and 40, 
the Hershkovitz et al. publication discloses the invention substantially as claimed, except for
receiving, by a processor of a mobile device associated with a vehicle, information regarding locations of one or more energy-storage-device machines based on a location of the vehicle.
The Anglin et al. publication, however, discloses that “[t]he drivers of the battery electric vehicles can rely on a device (e.g., onboard computer) within their vehicle or a separate device (e.g., a driver's mobile device, such as a smart phone) to determine and enter the following information about the vehicle into the electrical grid system--1) current charge level, 2) current location, and 3) planned itinerary.”  (See Figure 1 and ¶20.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Hershkovitz et al. publication to perform the method step of displaying a map, the processor of the vehicle, on which the location of the vehicle is indicated and on which the number of electrical energy storage devices available at the one or more energy-storage-device machines is indicated, as suggested by the Tate et al. publication, in order to manage the consumption of energy and range of mobility of a vehicle.

Claims 22-28 and 32-38 are rejected under 35 U.S.C. 103 as being unpatentable over the Hershkovitz et al. publication in view of U.S. Patent Application Publication No. 2012/0233077 A1 to Tate et al. (herein after “Tate et al. publication").
As to claims 22, 23, 32 and 33, 
the Hershkovitz et al. publication discloses the invention substantially as claimed, except for
displaying a map, the processor of the vehicle, on which the location of the vehicle is indicated and on which the number of electrical energy storage devices available at the one or more energy-storage-device machines is indicated.
The Tate et al. publication, however, discloses a map that displays available charging stations 20 as points of interest that can be selected by the driver to reserve a particular charging station 20 that the driver wishes to reserve. (See ¶11.)  This same logic could be used to display the number of electrical energy storage devices available at the one or more energy-storage-device machines.  As such, the Tate et al. publication is considered to at least suggest the method step of displaying a map, the processor of the vehicle, on which the location of the vehicle is indicated and on which the number of electrical energy storage devices available at the one or more energy-storage-device machines is indicated.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Hershkovitz et al. publication to perform the method step of displaying a map, the processor of the vehicle, on which the location of the vehicle is indicated and on which the number of electrical energy storage devices available at the one or more energy-storage-device machines is indicated, as suggested by the Tate et al. publication, in order to manage the consumption of energy and range of mobility of a vehicle.

As to claims 24 and 34,
the Hershkovitz et al. publication discloses the invention substantially as claimed, except for
providing, by the processor of the vehicle, information regarding the location of the vehicle to the one or more energy-storage-device machines.
The Tate et al. publication, however, discloses a map that includes available charging stations 20 as points of interest.  Such maps are known to include information regarding the location of the vehicle to the one or more energy-storage-device machines. (See ¶11.)  
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Hershkovitz et al. publication to perform the method step of displaying a map, the processor of the vehicle, on which the location of the vehicle is indicated and on which the number of electrical energy storage devices available at the one or more energy-storage-device machines is indicated, as suggested by the Tate et al. publication, in order to manage the consumption of energy and range of mobility of a vehicle.

As to claims 25 and 35,
the Hershkovitz et al. publication discloses the invention substantially as claimed, except for
providing, by the processor of the vehicle, one or more selectable icons corresponding to the number of electrical energy storage devices available at the one or more energy-storage-device machines.
The Tate et al. publication, however, discloses a map that displays available charging stations 20 as points of interest that can be selected, e.g., via a touch screen, by the driver to reserve a particular charging station 20 that the driver wishes to reserve. (See ¶11.)  Such disclosure suggests the method step of providing, by the processor of the vehicle, one or more selectable icons corresponding to the number of electrical energy storage devices available at the one or more energy-storage-device machines.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Hershkovitz et al. publication to perform the method step of providing, by the processor of the vehicle, one or more selectable icons corresponding to the number of electrical energy storage devices available at the one or more energy-storage-device machines, as suggested by the Tate et al. publication, in order to manage the consumption of energy and range of mobility of a vehicle.

As to claims 26 and 36,
the Hershkovitz et al. publication, as modified by the Tate et al. publication, is considered to disclose the request being generated by a user action in response to the one or more selectable icons. (See ¶11 of the Tate et al. publication.)  

As to claims 27 and 37,
the Hershkovitz et al. publication discloses the invention substantially as claimed, except for
determining, by the processor of the vehicle, a driving time at least partially based on the information regarding the number of electrical energy storage devices available at the one or more energy-storage-device machines and the location of the vehicle.
The Tate et al. publication, however, discloses the expected arrival time automatically calculated by the client device 12 using a departure time entered or otherwise determined via the client device 12. (See ¶24 - ¶27.)    Such disclosure suggests the method step of determining, by the processor of the vehicle, a driving time at least partially based on the information regarding the number of electrical energy storage devices available at the one or more energy-storage-device machines and the location of the vehicle.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Anglin et al. publication to perform the method step of determining, by the processor of the vehicle, a driving time at least partially based on the information regarding the number of electrical energy storage devices available at the one or more energy-storage-device machines and the location of the vehicle, as suggested by the Tate et al. publication, in order to manage the consumption of energy and range of mobility of a vehicle.

As to claims 28 and 38,
the Hershkovitz et al. publication, as modified by the Tate et al. publication, is considered to disclose in response to the request, displaying, by the processor of the vehicle, a confirmation on a map indicating a corresponding one of the one or more energy-storage-device machines. (See ¶11 of the Tate et al. publication.)  

Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over the Hershkovitz et al. publication in view of the Tate et al. publication, and further in view of U.S. Patent Application Publication No. 2012/0173292 A1 to Solomon et al. (herein after “Solomon et al. publication").
As to claims 29 and 39,
the modified Hershkovitz et al. publication discloses the invention substantially as claimed, except for
in response to the request, displaying, by the processor of the vehicle, a remaining time until a reservation associated the request expires on the map.
The Solomon et al. publication, however, discloses “[a] reservation module 155 [that] determines whether the reservation has expired.” (See Figure 5 and ¶73.)  Such disclosure suggests, if not teaches, in response to the request, displaying, by the processor of the vehicle, a remaining time until a reservation associated the request expires on the map.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Hershkovitz et al. publication to perform the method step of displaying, by the processor of the vehicle, a remaining time until a reservation associated the request expires on the map, in response to the request, as suggested by the Solomon et al. publication, in order to manage the consumption of energy and range of mobility of a vehicle.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667